346 F.2d 361
UNITED STATES of America, Plaintiff-Appellee,v.The CITY OF ROCK ISLAND, ILLINOIS, a Municipal Corporationof the State of Illinois, Defendant-Appellant.
No. 14910.
United States Court of Appeals Seventh Circuit.
May 25, 1965.

Bernard C. Gillman, Charles D. Marshall, Jr., Rock Island, Ill., for appellant.
Paul A. Sweeney, Sp. Asst. to Atty. Gen., Department of Justice, Washington, D.C., Edward R. Phelps, U.S. Atty., Springfield, Ill., John W. Douglas, Asst. Atty. Gen., Morton Hollander, Attorney, Department of Justice, Washington, D.C., of counsel, for appellee.
Before HASTINGS, Chief Judge, and SCHNACKENBERG and SWYGERT, Circuit judges.
HASTINGS, Chief Judge.


1
This is an appeal by the City of Rock Island, Illinois from a summary judgment entered against it, in a suit brought by the United States of America, for violation of the terms and conditions of an Act of Congress authorizing the City of Rock Island to construct and operate a bridge over the Mississippi River.


2
The judgment directed the City of Rock Island to restore $52,314.80 to the Rock Island Centennial Bridge Sinking Fund, to account for all other moneys diverted from that fund to the general corporate purpose fund of the City of Rock Island and enjoining the City of Rock Island from transferring any bridge revenues to itself or any other corporate body or any individual for any purpose other than the operation, maintenance, repair and amortization of the cost of the Rock Island Centennial Bridge.


3
The complaint also named as defendants the Rock Island Bank and Trust Company as Trustee and the Rock Island Centennial Bridge Commission and its members.


4
The Rock Island Centennial Bridge Commission and its members were dismissed as defendants on their motion.  No appeal was taken from this dismissal.


5
An injunctive order was also entered against the Rock Island Bank and Trust Company as Trustee and no appeal was taken from such order.  The City of Rock Island, Illinois is the sole appellant herein.


6
On October 20, 1958, the City of Rock Island adopted an ordinance providing for the issuance of.$4,650,000 of Centennial Bridge Revenue Bonds to reconstruct the bridge and its approaches.  On July 11, 1960, the City of Rock Island transferred $52,314.80 from the bond surplus account to its general corporate purpose fund, pursuant to Section 6(B)iii of the bond ordinance.


7
In its admissions filed in the case, the City of Rock Island stated that $27,500 of the amount transferred 'was reimbursement for services and expenditures rendered said bridge by the City of Rock Island and $24,814.80 was repayment of certain liquidated sums due to the City of Rock Island for monies advanced by it to pay retirement contributions of bridge employees to the Illinois Municipal Retirement Fund required by the law of the State of Illinois.'


8
The district court granted the motion of United States for summary judgment.  It held the United States had standing to maintain the suit and further that the transfer of the money from the surplus account to the municipal general fund of the City of Rock Island was a violation of the terms of the federal statute authorizing the construction of the bridge.  It further held that the proceeds of the bridge tolls could be used only to provide the necessary costs of operation and the creation of a fund for the amortization of the bridge cost.


9
The facts in this case are not disputed.  It was a proper case for summary judgment.


10
The record, relevant statutes and decisions are fully set out in the well reasoned opinion of Chief Judge Mercer reported as United States v. Rock Island Centennial Bridge Com'n., S.D.Ill., 230 F. Supp. 654 (1964).


11
We find ourselves in agree with the disposition of this case made by the district court.  We adopt the opinion of the district court as the opinion of this court.


12
The judgment appealed from is affirmed.


13
Affirmed.